                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JAMES BELTRAME,

                       Plaintiff,

               v.                                            Case No. 20-C-073

SOUTHERN CROSS, LLC,

                       Defendant.


                                    ORDER OF DISMISSAL


       This cause coming before the court on Plaintiff’s Motion to Withdraw all alleged Class

Action Claims and/or all alleged Collective Action Claims and the Parties’ Stipulation to Dismiss

Plaintiff’s Cause of Action entered into by Plaintiff, James Beltrame, and Defendant, Southern

Cross, LLC, in the above-entitled cause, all matters herein between said parties having been

satisfactorily compromised and settled:

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Withdraw All Alleged Class

Action Claims and/or all alleged Collective Action Claims is GRANTED. Plaintiff’s cause of

action against Defendant is dismissed with prejudice. The parties are to bear their own costs except

as set forth in the approved Settlement Agreement and Release of all Claims between the Parties.

       IT IS FURTHER ORDERED that this court shall retain jurisdiction to enforce the

Settlement Agreement and Release of all Claims between the Parties.

       Dated at Green Bay, Wisconsin this 23rd day of November, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




         Case 1:20-cv-00073-WCG Filed 11/23/20 Page 1 of 1 Document 21
